                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   ANDREW COHEN, et al.,
                                   9                  Plaintiffs,                           No. C 19–05322 WHA

                                  10           v.

                                  11   APPLE INC.,                                          ORDER GRANTING MOTION
                                                                                            TO SEAL BILL OF COSTS
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13

                                  14
                                            Apple seeks to seal information in its bill of costs, specifically portions of invoices
                                  15
                                       pertinent to its allegedly confidential relationship with an e-discovery vendor, including rates
                                  16
                                       negotiated with the vendor. These redactions are warranted by an “overriding interest,” Apple
                                  17
                                       contends, because they could result in competitive harm. Apple explains (Handler Decl. ¶ 2):
                                  18
                                  19                [I]nvoices reveal confidential and sensitive information regarding
                                                    Apple’s pricing agreements with OpenText. This information is
                                  20                confidential and proprietary business information that could be
                                                    used to Apple’s competitive disadvantage, both in negotiating
                                  21                strategies with other e-discovery vendors who would gain an unfair
                                                    negotiating position over Apple by knowing the rates that it has
                                  22                paid competitor e-discovery vendors, and in its business
                                                    relationship with OpenText, who would be substantially harmed
                                  23                from public disclosure of their proprietary rates and the size of the
                                                    discount provided to Apple (as opposed to the rates it extends to
                                  24                other clients, both present and future). Publishing this data would
                                                    reveal confidential pricing strategy and cause harm to Apple and
                                  25                its relationship with OpenText.

                                  26   The proposed redactions do not cover the nature of the services or the total amounts of costs.
                                  27        Assertion of a potential competitive risk “may not rely on vague boilerplate language or
                                  28   nebulous assertions of potential harm but must explain with particularity why any document or
                                   1   portion thereof remains sealable.” Civ. L.R. 79-5. The “compelling reasons” standard set out

                                   2   in Kamakana requires a district court to “base its decision on a compelling reason and

                                   3   articulate the factual basis for its ruling, without relying on hypothesis or conjecture.” 447 F.3d

                                   4   1172 (9th Cir. 2006). Preserving competitive advantage, including that stemming from

                                   5   information in vendor invoices, has been recognized as a compelling reason. Ctr. for Auto

                                   6   Safety v. Chrysler Grp., 809 F.3d 1092, 1096–97 (9th Cir. 2016); Oracle Am., Inc. v. Google

                                   7   Inc., No. C 10-03561-WHA (N.D. Cal. July 11, 2012), Dkt. 1218 (sealing vendor invoices);

                                   8   GPNE Corp. v. Apple Inc., 2015 WL 4381244, at *2 (N.D. Cal. July 16, 2015) (same).

                                   9        Apple has asserted with particularity that competitive harm to both Apple and its third-

                                  10   party vendor would arise from revealing the negotiated rates. Redactions of specific rates,

                                  11   given that the nature of the cost and the total amount of the bill of costs remain public, do not

                                  12   hamper the public’s understanding of this case.
Northern District of California
 United States District Court




                                  13        The motion to seal is GRANTED.

                                  14
                                            IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: July 6, 2021
                                  17

                                  18
                                  19
                                                                                               WILLIAM ALSUP
                                  20                                                           UNITED STATES DISTRICT JUDGE

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
